IN THE COURT OF APPEALS FOR THE FIRST CIRCUIT DISTRICT OF
                                  TEXAS                       /^
                                                              *3&*
                            NO. 01-15-00208-CV         ^ "V        ^
Joe Payton Lee & etal.

VS.

Rita Lemons, individually, & RITA LEMONS doing business as DENTAL

ASSISTANCE BY THE, DENTAL ASSISTNCE BY THE PHONE

DEFENDANTS - APPELLEES




On Appeal from the United States District 151st Court, Southern
District of Texas, Houston Division, Honorable MIKE ENGELHART,

Presiding



^BR-ffiF OF APPELLEE &*--


By: RITA LEMONS
 16215 Diamond Ridge

Houston, Texas 77053

(832) 705 - 6898

Jireh_consult@yahoo.com


               CERTIFICATE OF INTERESTED PERSONS

The undersigned counsel for Appellees, Rita Lemons and Dental
Assistance By the Phone certifies that the following list of parties

have an interest in the outcome of this case. These representations are

made in order that Judges of this Court may evaluate possible

disqualification or recusal.


Party/Appellant:                 Joe Payton Lee

                                 3633 Dubois St.

                                 Houston, Texas 77051



Party/Appellant:                 Ruthie Richardson Lee

                                 3633 Dubois St.

                                 Houston, Texas 77051



Party/Appellant:                 Joyce Hickman Lee

                                 Joyce Hickman Lee at FMC Cardwell

                                 Federal Medical Center Building register

                                 88369 - 079 P. O. Box 27137 Forth Worth,

                                 Texas 76127, telephone (817)742 4000 fax:

(817)782-4875

                                  Party/Appellant: Joyce Hickman Lee

                                  alias Joe V. Curtis   FMC Cardwell Federal

                                 Medical Center Building register 88369-079
                                 P. O. Box 27137 Forth Worth, Texas

                                  76127,

   telephone (817)742 4000 fax:(817)782-4875
   Party/Appellant:                    Joyce Hickman Lee alias-

                                       Howard J. Curtis FMC Cardwell Federal

                                       Medical Center Building register 88369-079

                                       P. O. Box 27137 Forth Worth, Texas 76127,

                                        telephone (817) 742 4000 fax: (817) 782-4875


Party/Appellant:                        Precinct 7

                                        5290 Griggs Rd.
                                        Houston, Texas 77021

Party/Appellant-                       Brian Quinterro

                                        1119 Congress St.

                                        Houston, Texas 77002

Party/Appellant:                        Andrew Payne

                                        7100 Regency Square Ste. 250

                                        Houston, Texas 77036

Party/Appellant:                        Classic Medical and Dental Clinic Inc.

                                        4606 San Jacinto St.

                                        Houston, Texas



                         MOTION FOR SUMMARY JUDGMJENT

On Appeal NO. 01-15-00208-CV which is a decision appealed from hearing and Order signed on
June 29, 2015 Counter claim Bill of Review, and Summary Judgment hearing and Order signed
on April 20, 2015.

Appellant has been deprived of Procedural Due Process under the Fourteenth Amendment Title
42 USC Code 1983 and have witnessed multiple Judges abuse their Judicial authority and have
made rulings based on their personal discretion showing Appellant is the LIE and any and all
opposing criminal parties are the TRUTH, oppose to issuing Orders as prescribed by the laws in
consideration of the Res Esquire evidence exhibits submitted to support the Pleading alleged in
the Petitions are factual, tort and criminal acts performed by the accused party and presented to
the courts for the fact finder to issue Orders in consideration to the Review and Consideration of
the FACT.

Appellant objected to the illegal stopping of an Auction sale on January 03, 2012 and requested
sanctions and Contempt findings of the court on Due Noticed Defendant from February 10, 2012
to May 23, 2013 for various civil violations, torts and criminal acts performed by the Defendants
and parties who acted in concert to injure the Appellant and her interest.

Appellant has witnessed these conspirators perform these acts that the Officials acting under the
color of the state have performed comfortably and recklessly knowingly and willingly with the
intent to irreparably injure Unaware and unsuspecting Appellant and her interest of the
conspiracy to demise and the multiple executed malicious schemes against the Appellant and her
interest to deprive Appellant's civil rights and deny her the legal judgment the Defendants, Joyce
Hickman and Joe Payton Lee and his wife owe to the Appellants since December 11, 2001.

                                         ARGIUMENT

The events performed by or initiated by the Defendants in civil number 2000 34109 and the
Plaintiff of civil number 2013 55684 is how Appellant discovered the fact she is a victim of
criminal conspiracy and the various executed performed by the conspirators and endorsement of
the proven malicious acts by Judge R. K. Sandhill, Judge Engelhart and Judge Hughes by the
Orders each judge has issued and the Orders not issued from presentation and request submitted
to the courts under the presiding Judge Sandhill who after receiving Plaintiffs proof of service
for multiple scheduled hearings for but not limited to, Sanctions, Contempt of Court, Fraud,
Libel/Defamation, Fraud Transfer of Real Property protected under filed and current Abstract of
Judgment with the Harris County District Court and the Show cause Ordered hearing scheduled
on June 23, 20 Band after the Defendant and his attorney did not appear for the reset hearing that
Plaintiff adamantly objected to, but Judge Sandhill over ruled. The Arrest Order for Joe Payton
Lee was not enforce

Judge Sandhill recused himself and transferred case to Judge Engelhart in the 151st District court
and he did hot enforce the Judgment Order, the Show Cause Order and disobeying the Order
issued from Judge Judith Bland of the First Court of Appeals, forcing Appellant to have to prove
her 200034109 case over for the third (3rd) time and granting Plaintiff partial Summary
Judgment, and granting Defendant, Joe Payton Lee a baseless Bill of Review, over ruling
Plaintiffs objections and disregarding the evidence and proof of facts presented to the courts and
to him via transfer of civil number 2000 34109.

Appellant filed an Indigence application and submitted the exhibit that proved Appellants
income of 175.00 per month and very little income from selling scrap metal and Assistant
County attorney filed a motion to deny Lemons the right to the Appeals Court in 2014.

Appellant has been forced to contend with, judges, county officials, state employees and
attorneys and business(s) that are influenced by the Defendants, Joyce Hickman Lee, Joe Lee his
wife and the parties who have acted in concert to injure innocent and unsuspecting Appellant.
I
    Appellant have repeatedly made the named Fact Finders of the financial destitution, the
    deplorable living conditions the Appellants and her children have been forced to endure. The
    denial of enforcing the governing laws to each prescription by the various named judges has only
    caused additional emotional distress because of the fact Appellant is innocent and have plead her
    innocence and have been forced to defend her and her interest as if she was guilty. The burden of
    proof has been repeatedly placed on Appellants while the criminals have been allowed to transfer
    funds and property, provide for their family and live comfortably, conduct business and break
    laws. Appellant's witnessing these things have been CRUEL and UNUSUAL PUNISHMENT to
    Appellants and her children.

                                             CONCLUSION

    Appellant civil rights have been repeatedly violated, specifically but not limited to, First
    Amendment, Fourth Amendment and Fourteenth Amendment under title 1983. Appellees



                                                PRAYER

    Appellant request Summary Judgment for Twelve Million, two hundred fifty four thousand,
    dollars and one cent ($12,254,000.01), and Counter Claim Bill of Review requested Relief of
    Five hundred four Million, three hundred ten thousand, two hundred and seventy four dollars and
    forty cents ($504,310,274.40), on baseless and no evidence Bill ofreview submitted to the 151st
    Court in an effort to deny and the effective deterrence of delaying collection of Original Default
    Judgment issued on December 11, 2001, from the 127th' presiding Judge Sharon Lynn Woods,
    civil number 200034109.

    Appellant request an Order issued for the release of Public and Private information submitted
    and request on these individuals and the business(s), Association(s) they are affiliated with or
    was formerly Associated with.



                                     CERTIFICATE OF SERVICE




    Respectfully Submitted,



    Rita Lemons

    16215 Diamond Ridge Dr.

    Houston, Texas 77053
   IN THE COURT OF APPEALS FOR THE FIRST CIRCUIT DISTRICT OF
                                  TEXAS




                           NO. 01-15-00208-CV

Joe Payton Lee & etal.
VS.

Rita Lemons, individually, & RITA LEMONS doing business as DENTAL
ASSISTANCE BY THE, DENTAL ASSISTNCE BY THE PHONE

DEFENDANTS - APPELLEES




On Appeal from the United States District 151st Court, Southern
District of Texas, Houston Division, Honorable MIKE ENGELHART,

Presiding


BRIEF OF APPELLEE




By: RITA LEMONS
16215 Diamond Ridge

Houston, Texas 77053

(832) 705 - 6898

Jireh_consult@yahoo.com


               CERTIFICATE OF INTERESTED PERSONS

The undersigned counsel for Appellees, Rita Lemons and Dental
Assistance By the Phone certifies that the following list of parties
have an interest in the outcome of this case. These representations are

made in order that Judges of this Court may evaluate possible

disqualification or recusal.



Party/Appellant:                 Joe Payton Lee

                                 3633 Dubois St.

                                 Houston, Texas 77051



Party/Appellant:                 Ruthie Richardson Lee

                                 3633 Dubois St.

                                 Houston, Texas 77051



Party/Appellant:                 Joyce Hickman Lee

                                 Joyce Hickman Lee at FMC Cardwell

                                 Federal Medical Center Building register

                                 88369 - 079 P. O. Box 27137 Forth Worth,

                                 Texas 76127, telephone (817)742 4000 fax:

(817)782-4875

                                 Party/Appellant: Joyce Hickman Lee

                                  alias Joe V. Curtis   FMC Cardwell Federal

                                 Medical Center Building register 88369-079
                                 P. O. Box 27137 Forth Worth, Texas

                                  76127,

  telephone (817)742 4000 fax:(817)782-4875
   Party/Appellant:                    Joyce Hickman Lee alias-

                                       Howard J. Curtis FMC Cardwell Federal

                                       Medical Center Building register 88369-079
                                       P. O. Box 27137 Forth Worth, Texas 76127,

                                        telephone (817)742 4000 fax:(817)782-4875


Party/Appellant:                        Precinct 7

                                        5290 Griggs Rd.

                                        Houston, Texas 77021

Party/Appellant:                       Brian Quinterro

                                        1119 Congress St.

                                        Houston, Texas 77002

Party/Appellant:                        Andrew Payne

                                        7100 Regency Square Ste. 250

                                        Houston, Texas 77036

Party/Appellant:                        Classic Medical and Dental Clinic Inc.

                                        4606 San Jacinto St.

                                        Houston, Texas



                        MOTION FOR SUMMARY JUDGMJENT

On Appeal NO. 01-15-00208-CV which is a decision appealed from hearing and Order signed on
June 29, 2015 Counter claim Bill of Review, and Summary Judgment hearing and Order signed
on April 20, 2015.

Appellant has been deprived of Procedural Due Process under the Fourteenth Amendment Title
42 USC Code 1983 and have witnessed multiple Judges abuse their Judicial authority and have
made rulings based on their personal discretion showing Appellant is the LIE and any and all
opposing criminal parties are the TRUTH, oppose to issuing Orders as prescribed by the laws in
 consideration ofthe Res Esquire evidence exhibits submitted to support the Pleading alleged in
 the Petitions are factual, tort and criminal acts performed by the accused party and presented to
 the courts for the fact finder to issue Orders in consideration to the Review and Consideration of
 the FACT.

Appellant objected to the illegal stopping ofan Auction sale on January 03, 2012 and requested
sanctions and Contempt findings of the court on Due Noticed Defendant from February 10, 2012
to May 23, 2013 for various civil violations, torts and criminal acts performed by the Defendants
and parties who acted in concert to injure the Appellant and her interest.
Appellant has witnessed these conspirators perform these acts that the Officials acting under the
color of the state have performed comfortably and recklessly knowingly and willingly with the
intent to irreparably injure unaware and unsuspecting Appellant and her interest of the
conspiracy to demise and the multiple executed malicious schemes against the Appellant and her
interest to deprive Appellant's civil rights and deny her the legal judgment the Defendants, Joyce
Hickman and Joe Payton Lee and his wife owe to the Appellants since December 11, 2001.
                                          ARGIUMENT

The events performed by or initiated by the Defendants in civil number 2000 34109 and the
Plaintiff of civil number 2013 55684 is how Appellantdiscovered the fact she is a victim of
criminal conspiracy and the various executed performed by the conspirators and endorsement of
the proven malicious acts by Judge R. K. Sandhill, Judge Engelhart and Judge Hughes by the
Orders each judge has issued and the Orders not issued from presentation and request submitted
to the courts under the presiding Judge Sandhill who after receiving Plaintiffs proof of service
for multiple scheduled hearings for but not limited to, Sanctions, Contempt of Court, Fraud,
Libel/Defamation, Fraud Transfer of Real Property protected under filed and current Abstract of
Judgment with the Harris County District Court and the Show cause Ordered hearing scheduled
on June 23, 2013and after the Defendant and his attorney did not appear for the reset hearing that
Plaintiff adamantly objected to, but Judge Sandhill over ruled. The Arrest Order for Joe Payton
Lee was not enforce

Judge Sandhill recused himself and transferred case to Judge Engelhart in the 151st District court
and he did not enforce the Judgment Order, the Show Cause Order and disobeying the Order
issued from Judge Judith Bland ofthe First Court of Appeals, forcing Appellant to have to prove
her 200034109 case over for the third (3rd) time and granting Plaintiffpartial Summary
Judgment, and granting Defendant, Joe Payton Lee a baseless Bill ofReview, over ruling
Plaintiffs objections and disregarding the evidence and proofof facts presented to the courts and
to him via transfer of civil number 2000 34109.

Appellant filed an Indigence application and submitted the exhibit that proved Appellants
income of 175.00 per month and very little income from selling scrap metal and Assistant
County attorney filed a motion to deny Lemons the right to the Appeals Court in 2014.
Appellant has been forced to contend with, judges, county officials, state employees and
attorneys and business(s) that are influenced by the Defendants, Joyce Hickman Lee, Joe Lee his
wife and the parties who have acted in concert to injure innocent and unsuspecting Appellant.
Appellant have repeatedly made the named Fact Finders of the financial destitution, the
deplorable living conditions the Appellants and her children have been forced to endure. The
denial of enforcing the governing laws to each prescription by the various named judges has only
caused additional emotional distress because of the fact Appellant is innocent and have plead her
innocence and have been forced to defend her and her interest as if she was guilty. The burden of
proof has been repeatedly placed on Appellants while the criminals have been allowed to transfer
funds and property, provide for their family and live comfortably, conduct business and break
laws. Appellant's witnessing these things have been CRUEL and UNUSUAL PUNISHMENT to
Appellants and her children.
                                         CONCLUSION

Appellant civil rights have been repeatedly violated, specifically but not limited to, First
Amendment, Fourth Amendment and Fourteenth Amendment under title 1983. Appellees



                                            PRAYER

Appellant request Summary Judgment for Twelve Million, two hundred fifty four thousand,
dollars and one cent ($12,254,000.01), and Counter Claim Bill of Review requested Relief of
Five hundred four Million, three hundred ten thousand, two hundred and seventy four dollars and
forty cents ($504,310,274.40), on baseless and no evidence Bill of review submitted to the 151st
Court in an effort to deny and the effective deterrence of delaying collection of Original Default
Judgment issued on December 11, 2001, from the 127th' presiding Judge Sharon Lynn Woods,
civil number 200034109.

Appellant request an Order issued for the release of Public and Private information submitted
and request on these individuals and the business(s), Association(s) they are affiliated with or
was formerly Associated with.



                                 CERTIFICATE OF SERVICE




Respectfully Submitted,



Gta Lemons

16215 Diamond Ridge Dr.

Houston, Texas 77053
   IN THE COURT OF APPEALS FOR THE FIRST CIRCUIT DISTRICT OF
                                  TEXAS




                             NO. 01-15-00208-CV

Joe Payton Lee & etal.
VS.

Rita Lemons, individually, & RITA LEMONS doing business as DENTAL

ASSISTANCE BY THE, DENTAL ASSISTNCE BY THE PHONE

DEFENDANTS - APPELLEES




On Appeal from the United States District 151st Court, Southern
District of Texas, Houston Division, Honorable MIKE ENGELHART,

Presiding



BRIEF OF APPELLEE




By: RITA LEMONS

16215 Diamond Ridge

Houston, Texas 77053

(832) 705 - 6898

Jireh_consult@yahoo.com


                                  ORDER
Came on           /      /       , to be reviewed and Considered Appellees Motion for Summary
Judgment It is this courts determination that the following is granted:

Summary Judgment for Twelve Million, two hundred fifty four thousand, dollars and one cent
($12,254,000.01),

Counter Claim Bill of Review Relief of Five hundred four Million, three hundred ten thousand,
two hundred and seventy four dollars and forty cents ($504,310,274.40),

Original Default Judgment issued on December 11, 2001, from the 1271' presiding Judge Sharon
Lynn Woods, civil number 200034109 to be strictly enforced.

An Order issued for the release of Public and Private information submitted and request oh these
individuals and the business(s), Association(s) they are affiliated with or was formerly
Associated with.

Date:     /        /                                       Sign: